Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Election/Restriction	Applicants’ election with traverse of Group I, claims 1-7, in the reply filed on 8/5/19, is acknowledged.   	This is not found persuasive because the inventions are classified under different classes, requiring a different field of search, and different search queries are required for the apparatus and process claims.   	Since the traversal did not include reasons why the restriction was improper, the requirement is deemed proper and is therefore made FINAL.


Claim Interpretation
 	The claims are interpreted in light of the teachings of the specification.  Claim 1 is interpreted in view of the specification and drawings as follows [as cited to 
    PNG
    media_image1.png
    612
    852
    media_image1.png
    Greyscale

	Claim 1: A non-surgical chest tube introducer [0031]-[0042]), comprising:
 	 	(a) an outer tube assembly 4/5/7/8 Fig.2A comprising: 		 	(i) a conical proximal portion (7) configured to be reversibly sealed by an internal balloon of the slidable inner tube assembly (40) placed inside the conical proximal portion, 		 	(ii) a mid-tubular shaft (8) having a pair of linear sliding slots disposed on an inner surface of the mid tubular shaft,  		 	(iii) a rotatable reversible air lock assembly (4) disposed distal to the mid tubular shaft and configured to couple with:  and  		  	(v) a distal tube fastener assembly (5) movably placed inside the distal tube fastener assembly (5) Fig.2A, 
    PNG
    media_image2.png
    702
    609
    media_image2.png
    Greyscale
 	 	(b) a slidable inner tube assembly 12-14,40-45 Fig.2,5, comprising:  			(proximal portion 12; mid-tubular shaft 13; distal portion 14 Fig.2B;(13:42-44) Fig.5A-D [0032]), 
		 	(i) an intake hub assembly (42/43/44) [of distal portion 14] (intake hub 44, neck portion 43, elastomeric ring 42 Fig.5A [0035]) of the slidable inner tube assembly (13 Fig.5A-B),  	 	 	(i) [[the]] an internal balloon (40) fixedly disposed thereof on an outer surface of a proximal portion (12) of the slidable inner tube assembly (Fig.5A [0035],ll.4);  	 		(ii) a mid tubular shaft (13) having a pair of linear sliding rails (41) Fig.5C [0035],ll.29-31); and 	 		(iii) a conduit (45) ([0035],ll.9) connecting the internal balloon (50) and the intake hub assembly (44) ([0035],ll.5-7), and the intake hub assembly (42-44) disposed thereof at a distal portion of the slidable inner tube assembly (12/13/14) (c) a slidable tube fastener assembly (3) (Fig.1 [0030],ll.3) comprising:  			(i) a slidable flange (9); and  			(ii) a slidable tube fastener (10) (Fig.2A;[0032],ll.7-8), and  	 	(d) a trocar (15/16/17) (comprising: tip (15); mid-tubular shaft (16); and distal hub (17) Fig.2C;[0032],ll.25-27) and having: a stylet (18/19/20) (comprising:tip (18); mid-shaft (19); and distal end (20) Fig.2D;[0032],ll.30-31) inside the trocar ([0032],ll.31-32);	wherein the slidable flange (9) is provided in a disk configuration having a central hole ([0016],ll.1-3), 
 	Accordingly, the claims will be so interpreted taking into account the teachings of Applicants’ specification.


Reasons for Allowance
	Claims 1-7 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Lyons (US 2011/0152874 A1).  	As to claim 1, Lyons teaches a non-surgical chest tube introducer (10) (percutaneous balloon dilational chest tube system 10 [0023]-[0040]), comprising:

    PNG
    media_image3.png
    200
    459
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    289
    666
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    210
    663
    media_image5.png
    Greyscale


	an outer tube assembly (22/20) (hollow elongated tube 22 of chest tube 20 Fig.5,2;[0025],ll.2-6),  	a slidable inner tube assembly (40) Fig.2,3,4 [0028]-[0030]; and  	a trocar (70/60) (needle 70 having a stylet (guide wire 60) inside the trocar (70) (60 and 70 providing the same structures and functions as recited Fig.6;[0034],ll.15-17,1-18);where connector 48 of inner tube assembly 40 connects to proximal end 28 of outer tube assembly 20/22 Fig.2;[0028],ll.6-8),  		a tube-in-tube configuration to slidably enclose the slidable inner tube assembly (40) inside the outer tube assembly (20/22) (Fig.5;[0024],ll.13-15),  	wherein the outer tube assembly (22 of 20) comprises:  		a conical proximal portion (24) (tapered distal end 24 Fig.5,2; [0025],ll.2-6 [note that tapered distal end 24 of 22 of 20 is inserted through opening in chest wall over inner tube assembly with balloon 50 into chest cavity [0036],ll.3-7, thus same as proximal end as recited]; configured to be reversibly sealed by an internal balloon (50) of the slidable inner tube assembly (40) placed inside the conical proximal portion (24) (of 22 of 20 Fig.10;[0036],ll.3-7; balloon 50 has an inflated diameter greater than tube assembly 40 [0033],ll.4-6 and thus capable of reversibly sealing 24)  		a mid-tubular shaft (22) (middle portion of tube 22);  	wherein the slidable inner tube assembly (40) is slidably enclosed inside the outer tube assembly (22/20) Fig.1-2 [0028],   	wherein the slidable inner tube assembly (40) comprises:  	 an internal balloon (50) (Fig.4;[0031]) fixedly disposed thereof on an outer surface of a proximal portion of the slidable inner tube assembly (40) (adjacent distal end 44/45 of tube 42 of 40 Fig.4;[0028],ll.4-5); and  	a mid-tubular shaft (42) having bore (54) for guide wire (60) for sliding shaft 42 and inner tube assembly (40) (Fig.3-4;[0029],ll.1-3);	wherein the internal balloon (50) is partially inflated in an unengaged configuration in order to sealably fill a space inside the conical proximal portion (24) of the outer tube assembly (22/20) Fig.4 [0051]. 	 	However, Lyons fails to teach or fairly suggest the combination of:
 	 	a slidable tube fastener assembly; 		the mid-tubular shaft having a pair of linear sliding slots disposed on an a pair of linear sliding rails		a rotatable reversible air lock assembly disposed distal to the mid tubular shaft and configured to couple with: an intake hub assembly of the slidable inner tube assembly, and a distal tube fastener assembly configured to leakproofly fasten a tubular catheter movably placed inside the distal tube fastener assembly;  		wherein the mid tubular shaft of the outer tube assembly connects the conical proximal portion to the rotatable reversible air lock assembly, and  	 	wherein a proximal end of the distal tube fastener fixedly adjoins a distal end of the rotatable reversible air lock assembly;
 	 	a conduit connecting the internal balloon and the intake hub assembly, and the intake hub assembly disposed thereof at a distal portion of the slidable inner tube assembly;,  		wherein the mid tubular shaft connects the proximal portion of the slidable inner tube assembly to the intake hub assembly;  		wherein the linear sliding rail is configured to slidably couple with the linear sliding slot of the outer tube assembly,
 		wherein the conduit is configured to be placed inside the linear sliding rail; wherein the intake hub assembly is configured to slidably couple with the rotatable reversible air lock assembly of the outer tube assembly, and  		wherein the intake hub assembly is configured to move the slidable inner tube assembly back and forth inside the outer tube assembly; and the slidable tube fastener assembly,		wherein the slidable tube fastener assembly comprises a slidable flange  and a slidable tube fastener, wherein the slidable flange and the slidable tube fastener are slidably placed over the outer tube assembly, wherein the slidable flange is provided in a disk configuration having a central hole; wherein a first surface of the slidable flange is configured to reversibly couple with the slidable tube fastener, wherein a second surface of the slidable flange is configured to leakproofly adhere to a skin of an introduction site of a chest wall, wherein a transverse axis of the slidable flange is angled to a longitudinal axis of the outer tube assembly,  		wherein the slidable tube fastener is provided in a reversible clamp 
  	
	It would not have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Lyons to provide all of the above combination of elements in the claimed arrangement having the claimed features.  One of skill would not have been motivated to modify the teachings of Lyons to provide all of these elements and features, where Lyons fails to teach or fairly suggest this combination, such that there would be no motivation to do so.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781